As filed with the Securities and Exchange Commission on September 14, 2012 Registration No. 333-119070 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 H&R BLOCK, INC. (Exact name of registrant as specified in its charter) Missouri (State of Incorporation) 44-0607856 (I.R.S. Employer Identification No.) One H&R Block Way KANSAS CITY, MISSOURI 64105 (Address of Principal Executive Offices) 1 (Full Title of Plan) Scott W. Andreasen, Esq. Vice President and Corporate Secretary H&R Block, Inc. One H&R Block Way Kansas City, Missouri 64105 816-854-3000 (Name, address, and telephone number of agent for service) EXPLANATORY NOTE TO POST-EFFECTIVE AMENDMENT NO. 1 This Post-Effective Amendment No. 1 (the “Post-Effective Amendment”) to Form S-8 Registration Statement No. 333-119070 (the “Registration Statement”), which registered an aggregate amount of 3,000,000 shares of Common Stock, without par value (“Common Stock”), of H&R Block, Inc. (the “Company”), is being filed in order to de-register certain securities remaining under such Registration Statement. Under the Company’s Registration Statement, 3,000,000 shares of Common Stock were registered under the H&R Block, Inc. 1999 Stock Option Plan for Seasonal Employees (the “Plan”). The shares of Common Stock registered under the Registration Statement were increased from 3,000,000 to 6,000,000 upon a 2-for-1 stock split effected on August 22, 2005. The Plan terminated effective December 31, 2009 and all options were required to be exercised by December 31, 2011. This Post-Effective Amendment is being filed to deregister all of the previously registered shares of Common Stock of the Company reserved for issuance under the Plan that have not been sold or otherwise issued under the Registration Statements or subject to outstanding option awards as of the filing of this Post-Effective Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No. 1 and has duly caused this Post-Effective Amendment No. 1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Kansas City, State of Missouri, on September 13, 2012. H&R BLOCK, INC. By:/s/ William C. Cobb William C. Cobb Chief Executive Officer
